Name: 89/575/EEC: Commission Decision of 25 October 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  means of agricultural production;  agricultural policy
 Date Published: 1989-11-04

 Avis juridique important|31989D057589/575/EEC: Commission Decision of 25 October 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 321 , 04/11/1989 P. 0052 - 0052*****COMMISSION DECISION of 25 October 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (89/575/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 89/2/EEC (2), Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 88/380/EEC (4), Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (5), as last amended by Decision 89/532/EEC (6), and in particular Article 2 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community Directives; Whereas for beet seed that determination includes Turkey; Whereas examination of the rules of Turkey and of the manner in which they are applied has shown that the prescribed field inspections in Turkey satisfy the conditions laid down in Annex I to Directive 66/402/EEC for sorghum, Sudan grass, hybrids resulting from the crossing of sorghum and Sudan grass and maize and the conditions laid down in Annex I to Directive 69/208/EEC for soya bean and sunflower; Whereas the existing equivalence for Turkey should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/355/EEC is hereby amended as follows: In columns 3 and 4 of the section of the table in Part I (2) relating to Turkey, after the indent 1.2 // // // 3 // 4 // // // '- 66/400 Beta vulgaris (1)' // ' // // the following indents are added: 1.2 // // // 3 // 4 // // // '- 66/402 // // Sorghum bicolor // (b) // Sorghum sudanense // (b) // Sorghum bicolor Ã  Sorghum sudanense // (b) // Zea mays // // - 69/208 // // Glycine max // // Helianthus annuus' // ' // // Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 5, 7. 1. 1989, p. 31. (3) OJ No L 169, 10. 7. 1969, p. 3. (4) OJ No L 187, 16. 7. 1988, p. 31. (5) OJ No L 195, 26. 7. 1985, p. 1. (6) OJ No L 279, 28. 9. 1989, p. 34.